               IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                         Western Division


HUDSON SPECIALTY INSURANCE COMPANY                        PLAINTIFF/
                                                   COUNTER-DEFENDANT


V.                                     CIV NO: 5:17-cv-00137-DCB-MTP


TALEX ENTERPRISES, LLC; JUBILEE PERFORMING
ARTS CENTER, INC.; TERRANCE L. ALEXANDER; and the
BOARD OF MAYOR AND SELECTMEN                            DEFENDANTS/
OF MCCOMB, MISSISSIPPI, et al.                    COUNTER-CLAIMANTS
                                 ORDER
     This matter is before the Court on Plaintiff/Counter-

Defendant Hudson Specialty Insurance Company (“Hudson”)’s Motion

for Reconsideration of Order [ECF 250] (docket entry 253);

Defendants/Counter-Claimants Talex Enterprises, LLC (“Talex”),

Jubilee Performing Arts Center, Inc. (“Jubilee”), Terrance L.

Alexander (“Alexander”), and the Board of Mayor and Selectmen of

McComb, Mississippi (“McComb”)’s Response (docket entry 256);

and Hudson’s Reply. Having read the motion, memoranda in

support, applicable statutory and case law, and being otherwise

fully informed of the premises, this Court finds that Hudson’s

Motion to Reconsider should be GRANTED IN PART and DENIED IN

PART.



                                   1
                        Standard of Review
     The Federal Rules of Civil Procedure do not expressly

recognize a motion for reconsideration. See Bass v. U.S. Dep’t

of Agric., 211 F.3d 959, 962 (5th Cir. 2000). However, “the

United States Court of Appeals has consistently recognized that

such a motion may challenge a judgment or order under Rules

54(b), 59(e), or 60(b) of the Federal Rules of Civil Procedure.”

Kumasi v. Unknown Cochran, No. 13-00489-BAJ-SCR, 2015 WL

5033594, at *1 (M.D. La. Aug. 25, 2015).

     The Court may revise an interlocutory order at any time for

any reason before it enters final judgment. FED. R. CIV. P. 54(b);

United States v. Renda, 709 F.3d 472, 479 (5th Cir. 2013). As a

preliminary matter, Rule 56(c) of the Federal Rules of Civil

Procedure expressly refers to summary judgment as being

“interlocutory in character.” Zimzores v. Veterans Admin., 778

F.2d 264, 266 (5th Cir. 1985). “Partial summary judgments ...

are interlocutory in character, and they do not terminate the

action. Rather, they remain subject to being revised, modified

or vacated by the trial court.” Zimzores, 778 F.2d at 266(citing

6 Part 2 Moore's Federal Practice ¶ 56.26–1 at 56–1550

(footnotes omitted)). See also Bon Air Hotel, 426 F.2d at 862;

United States v. Desert Gold Mining Co., 433 F.2d 713, 715 (9th

Cir.1970); Eastern Air Lines, Inc. v. Atlantic Richfield Co.,



                                2
712 F.2d 1402, 1405 (Temp.Emer.Ct.App.), cert. denied, 464 U.S.

915(1983).

     The Fifth Circuit has made clear that, when a district

court rules on an interlocutory order, it is “free to reconsider

and reverse its decision for any reason it deems sufficient,

even in the absence of new evidence or an intervening change in

or clarification of the substantive law.” Lavespere v. Niagara

Mach. & Tool Works, Inc., 910 F.2d 167, 185 (5th Cir. 1990),

abrogated on other grounds by Little v. Liquid Air Corp., 37

F.3d 1069 (5th Cir. 1994). “Interlocutory orders, such as grants

of partial [dismissal]… are left within the plenary power of the

court that rendered them to afford such relief from them as

justice requires.” McKay v. Novartis Pharm. Corp., 751 F.3d 694,

701 (5th Cir. 2014)(internal quotations omitted). In its

decision in Zimzores, The Fifth Circuit discussed this policy,

stating:

           “Indeed, it is plain that pending an appealable
           judgment the district court must retain the power,
           unburdened by the requirements of Rule 60(b), to
           revise or vacate its interlocutory orders such as the
           present grant of summary judgment on liability alone.
           Such orders, being nonappealable when entered, are of
           course subject to appellate review following final
           judgment. If the district court determines that it has
           erred in such an interlocutory order, it would be a
           waste of judicial resources to force it to perpetuate
           such error through a trial on the remaining issues,
           even though it believed the ultimate judgment would
           have to be reversed on appeal.” 778 F.2d at 266.


                                 3
Because a final judgment has not been entered in the instant

matter, Hudson’s Motion for Reconsideration is properly

considered under Rule 54(b). The Fifth Circuit, citing the D.C.

Circuit, recently discussed the different standards between Rule

54(b) – as applies in this case – and Rule 59(e):

          “Rule 59(e), understandably, sets a high threshold for
          parties to raise a new argument for the first time
          after judgment has already been entered. ... In
          contrast, Rule 54(b)’s approach to the interlocutory
          presentation of new arguments as the case evolves can
          be more flexible, reflecting the ‘inherent power of
          the rendering district court to afford such relief
          from interlocutory judgments as justice requires.’”
Austin v. Kroger Texas, L.P., 864 F.3d 326, 336–337 (5th Cir.

2017)(citing Cobell v. Jewell, 802 F.3d 12, 25–26 (D.C. Cir.

2015)). The Fifth Circuit in Austin also relied on a well-

reasoned opinion from the Fourth Circuit, which explained that

“[t]he power to reconsider or modify interlocutory rulings ‘is

committed to the discretion of the district court,’ and that

discretion is not cabined by the ‘heightened standards for

reconsideration’ governing final orders.” Saint Annes Dev. Co.

v. Trabich, 443 Fed.Appx. 829, 831–32 (4th Cir. 2011).

                            Discussion
     Hudson’s Motion requests that the Court revise its order

pursuant to FED. R. CIV. P. 54(b) and to: (1) withdraw the

apparent partial summary judgment granted to Defendant/Counter-

Plaintiff McComb; (2) hold that, as a matter of law, there   is


                                4
no “occurrence” to trigger any duty to indemnify McComb; (3)

leave the Order’s Application of the “property damage” exclusion

in place; and (4) grant partial summary judgment to Hudson in

regard to the absence of a duty to indemnify McComb for its

claimed damages.

Request to Withdraw the Apparent Partial Summary Judgments
Granted to Defendant/Counter-Plaintiff McComb
     Hudson puts forward two reasons to reconsider the Order’s

apparent finding of a breached duty to defend: (1) there is a

pending rescission claim, and (2) there was no notice of a

possible adverse sua sponte partial summary judgment. After

reconsideration, the Court recognizes that the issue of Hudson’s

duty to defend is fact determinative and the Court agrees with

Hudson that it would be an error of law to grant summary

judgment sua sponte at this juncture of the proceeding.

Therefore, the Court will clarify its ruling to find that

summary judgment is not granted on this issue.

     Hudson highlights that its claim regarding contract

rescission is still pending, and that, should the Court find

that the Policies were void ab initio, then Hudson would have no

duty to defend the void policies because they will be treated as

if they had never been issued. McComb argues that Hudson’s

success on the rescission claim would not render the subject

Policies void ab initio but would render them voidable. A void

                                5
contract is one that is illegal ab initio as a matter of law,

whereas a voidable contract is later set aside due to an

external factor. See Home Base Litter Control, LLC v. Claiborne

County, 183 So.3d 94, 100 (Miss. Ct. App. 2015). A voidable

contract will only be invalidated if “the one defrauded… act[s]

promptly and finally to repudiate the agreement[.]” Id. If the

defrauded party does not take action, the voidable contract will

continue legally in existence. See id. A voidable contract can

be revived, but a void contract cannot. See id.

     “Under Mississippi law, if an applicant for insurance is

found to have made a misstatement of material fact in the

application, the insurer that issued a policy based on the false

application is entitled to void or rescind the policy.” Carroll

v. Metroppolitan Ins. And Annuity Co., 166 F.3d 802, 805 (5th

Cir. 1999). “It is well settled under Mississippi law that

‘misstatements of material fact in an application for insurance

provide grounds for declaring a policy issued in reliance

thereon void ab initio.’” Republic Fire and Cas. Ins. Co. v.

Azlin, Case No. 4:10-cv-37-SA-JMV, 2012 WL 4482355 at *6 (N.D.

Miss. Sept. 26, 2012)(citing GuideOne Mut. Ins. Co. v. Rock,

2009 WL 1854452, at *2 (N.D. Miss. June 29, 2009)). The Fifth

Circuit stated that, “[a]n insurance contract ‘induced by

misrepresentation or concealment of material facts may be

avoided by the party injuriously affected[.]’” State Farm Fire &
                                6
Casualty Co. v. Flowers, 854 F.3d 842, 844 (5th Cir.

2017)(quoting Prudential Ins. Co. of Am. V. Estate of Russell,

274 So.2d 113, 116 (Miss. 1973)). An insurer seeking to void an

insurance contract based on a material misrepresentation “must

establish the existence of the factual misstatement and its

materiality by clear and convincing evidence.” Flowers, 854 F.3d

at 844.

     Recently the Fifth Circuit addressed an issue of material

misrepresentation in an application for insurance and found that

an insurance company was entitled to summary judgment because

the policy was voidable. See e.g., Imperium Ins. Co. v. Shelton

& Associates, Professional Association, 761 Fed.Appx. 412 (5th

Cir. 2019). The Court found that, as a result of the

misrepresentation, the insurance company could rescind the

policy in its entirety. See id. at 422. To support its decision,

the Fifth Circuit cited Coffey v. Standard Life Ins. Co. of the

S., which held that material misrepresentations in an insurance

application gave the insurer the “right to declare null and void

the insurance.” 120 So.2d 143, 148–49 (1960).

     McComb cites Jones Smith v. Safeway Ins. Co., 174 So.3d

240, 242 (Miss. 2015) for the proposition that Mississippi law

renders voidable a policy issued as a result of material

misrepresentations. However, in a subsequent opinion, the


                                7
Mississippi Supreme Court discussed the decision in Jones-Smith

and wrote “in Jones-Smith, the policy was void.” See Safeway

Ins. Co. v. Dukes, 185 So.3d 977, 981 (Miss. 2015).

     Inasmuch as the issue of rescinding the subject Policies

due to material misrepresentations made in the application of

the Policies, is still before the Court, it would be

inappropriate to grant summary judgment to McComb on the issue

of Hudson’s duty to defend under the Policies. Therefore, the

Court will modify its Order to clarify that the Court has not

and does not grant summary judgment to McComb on the issue of

Hudson’s duty under the subject Policies.

Request to Hold that, as a Matter of Law, there is no
“Occurrence” to Trigger any Duty to Indemnify McComb
     In its Motion for Partial Summary Judgment, Hudson asked

that the Court find that it had no duty to defend the underlying

action because there had been no “occurrence” as set forth in

the subject policies. Having reviewed the facts presented, there

is a genuine issue of material fact as to whether there was an

occurrence which triggered a duty to defend. Hudson has failed

to offer any evidence or arguments that were not initially

available to it when it filed its Motion for Partial Summary

Judgment. Hudson’s motion to reconsider merely expresses

disagreement with the ruling of this Court and asserts the same

claims as stated in its Motion for Partial Summary Judgment [ECF

                                8
No. 202]. As such, the Court will not reconsider its decision

that there is a genuine issue of material fact as to whether

there was an occurrence as defined in the policies and whether

the occurrence triggered a duty to defend.

Request to Leave the Order’s Application of the “Property
Damage” Exclusion in Place
     The Court will not modify or amend its decision that the

property exclusion in the subject policies will apply to the

JPAC collapse should Hudson have a duty to defend and an

obligation to indemnify. As stated in the Order, the property

exclusion applies to the expenses related to the JPAC building,

but it does not apply to the expenses that did not result from

damage to the property, i.e., the damage to the flower beds on

Main street and the street lights.

Request to Grant Partial Summary Judgment to Hudson in Regard to
the Absence of a Duty to Indemnify McComb for its Claimed
Damages
     Hudson’s argument for reconsideration regarding its

potential indemnification obligations is based on the fact that

McComb stated in a sworn interrogatory response that “no act or

omission attributable to Talex or Alexander caused McComb’s

claimed damages.” [ECF No. 200-9] at p. 12. McComb’s

interrogatory response does not alter the decision that the

Court reached, i.e., that there is a genuine issue of material

fact as to whether Hudson has indemnification obligations.

                                9
     Accordingly,

     IT IS HEREBY ORDERED AND ADJUDGED that Hudson’s Motion for

Reconsideration is granted in part and denied in part. The Court

will modify the Order [ECF No. 250] granting in part and denying

in part Hudson’s Motion for Partial Summary Judgment to the

extent that the Order sua sponte grants summary judgment to

McComb on the issue of Hudson’s duty to defend.

     In its forthcoming Order, the Court will address and

clarify the other issues raised by Hudson in its motion to

reconsider. However, there remains a genuine issue of material

fact as to whether Hudson had a duty to defend and a genuine

issue of material fact as to whether Hudson had indemnification

obligations. The modified order will not alter the Court’s

conclusion that, should Hudson have a duty to defend or an

indemnification obligation, the property exclusion component of

the subject policies will apply. Therefore, the Order [ECF No.

250] will be vacated and a modified Order submitted.

     SO ORDERED, this the 30th day of January, 2020.

                                     _/s/ David Bramlette________
                                     UNITED STATES DISTRICT COURT




                               10
